TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00662-CR




Larry Wellington, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-05-300009, HONORABLE FRED A. MOORE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Larry Wellington seeks to appeal from a judgment of conviction for engaging in
organized criminal activity.  The trial court has certified that this is a plea bargain case and
Wellington has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id.
rule 25.2(d).
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   December 2, 2005
Do Not Publish